Citation Nr: 1644840	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and panic disorder.


REPRESENTATION

Veteran represented by:	Kazmierczak & Kazmierczak, LLP


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to January 1972.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Veteran asserts that his acquired psychiatric disability is due to service. 

In September 2015, the Veteran underwent a VA examination for acquired psychiatric disability.  The examiner found that the Veteran "has symptoms that meet DSM-5 criteria for Unspecified Anxiety Disorder and Unspecified Depressive Disorder," but concluded that it was less likely than not that the Veteran's symptoms were caused by military service.  The examiner noted that the Veteran's symptoms became prominent after negative in-service experiences, but described these negative events as "rather common in the military."  The examiner opined that the Veteran's reactions to these negative in-service experiences "were extreme and unusual, and speak to the likelihood of a pre-existing psychological vulnerability."  

When VA provides an examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The September 2015 examiner provided an inadequate rationale for the negative linkage opinion because the presumption of soundness dictates that it was legally inappropriate for the examiner to assume that the Veteran may have had a pre-existing psychiatric disorder.  
Under the presumption of soundness, a Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  To rebut the presumption of soundness, VA must show not only that a condition clearly and unmistakably pre-existed service, but also that the pre-existing disease or injury was clearly and unmistakably not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this case, the Veteran's December 1970 entrance examination showed no evidence of a pre-existing psychiatric disorder.  Thus, the examiner was required to assume the Veteran was sound upon entrance to the military (unless the evidence of record clearly and unmistakably showed that the Veteran suffered from a pre-existing psychiatric disorder).  The Board finds that the evidence of record does not clearly indicate that the Veteran suffered from a pre-existing psychiatric disorder.  Even assuming that the Veteran's reaction to common military events was extreme and unusual, a medical opinion that such a reaction "speak[s] to the likelihood of a pre-existing psychological vulnerability" does not rise to the level of certainty required to rebut the presumption of soundness.  Therefore, the presumption of soundness has not been rebutted and a new opinion is required.  See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."). 

Furthermore, the Board also observes that VA has yet to obtain several pertinent government records for association with the claims file.  During a hearing before the Board, the Veteran stated that he receives disability benefits from the Social Security Administration (SSA).  This information is constructively of record and must be obtained.  

Moreover, the claims file is also missing the transcript from the Veteran's discharge review hearing, which apparently contains a discussion of the Veteran's in-service mental health history.  The Board notes that VA attempted to retrieve this transcript from the Army Review Boards Agency.  VA was informed that the Veteran's records are maintained by the National Personnel Records Center, but it appears that VA did not attempt to secure the review hearing transcript from the National Personnel Records Center.  

Additionally, the claims file does not appear to contain the Veteran's complete in-service hospitalization records.  The Board notes that VA requested records related to the Veteran's in-service hospitalization for "psychiatric issues," but it appears that VA did not seek all of the Veteran's in-service hospitalization records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated from April 2016 to the present.  

2.  Request that the SSA furnish a copy of any decision(s) regarding the Veteran's award of disability benefits, as well as copies of all medical records underlying any determination(s).  

3.  Contact the National Personnel Records Center and request that the agency furnish a copy of any transcript(s) related to the Veteran's discharge review hearing before the Army Review Boards Agency, as well as copies of all documents underlying any determination(s) that resulted from that hearing.

4. Contact the appropriate service department, including the National Personnel Records Center, and conduct a search for the Veteran's complete service clinical records and/or hospital records dated in the 1970s, to include treatment at Walson Army Hospital in Fort Dix, New Jersey.  Incorporate any such records in the Veteran's claims file.

5.  After any new evidence is obtained, schedule the Veteran for an examination (with an examiner other than the September 2015 examiner) for an opinion with respect to the Veteran's acquired psychiatric disability.  

The examiner must assume the Veteran was sound upon entrance to the military (because the Veteran's December 1970 entrance examination showed no evidence of a pre-existing psychiatric disorder and the Board finds, as explained above, that the presumption of soundness applies). 

The examiner should address the following inquiries:

(a)  Identify all current diagnoses related to the Veteran's acquired psychiatric disability.

(b)  Is it at least as likely as not (defined as a 50 percent probability or greater) that the Veteran's acquired psychiatric disability began in or was caused by his military service?

In answering the foregoing, the examiner must provide a detailed rationale and reasoning explaining the opinions and conclusions provided (referencing the lay and medical evidence of record, and all other relevant evidence in the claims file as needed). 

6.  Thereafter, the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2015).


